Action for partition. Order denying plaintiffs’ cross-motion for interlocutory judgment of partition, under sections 1024 and 1025 of the Civil Practice Act, affirmed, with ten dollars costs and disbursements. No opinion. Order granting motion of the defendants Cecelia A. Bishop, John T. Bishop, James G. Bishop and Marie C. Dorsey for an order dismissing the first and second amended complaints and canceling notices of pendency of action, unless the plaintiffs Edward J. Donohue, Joseph P. Donohue and Anna Donohue Kessel, within the time therein limited, shall serve a second amended complaint and comply with other terms therein specified, affirmed, with ten dollars costs and disbursements; such amended complaint to be served and such other terms complied with by the three plaintiffs last mentioned, within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.